Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 5/4/2020.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 5/4/2020 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 5/4/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	Regarding claims 1, 7, the limitation “having a density of 3.1 g/cm3 or more” is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 6-8 are rejected under 35 U.S.C. 102(a2) as being anticipated by Yasumiishi (US 2018/0277887).
Regarding claim 1, a positive electrode for a nonaqueous electrolyte energy storage device, comprising a positive composite having a density of 3.1 g/cm3 or more [0103],
wherein the positive composite contains a positive active material containing nickel and a reducing organic acid [0079].
Regarding claim 2, the reducing organic acid is carboxylic acid [0079].
Regarding claim 3, the carboxylic acid is at least one selected from the group consisting of formic acid, oxalic acid, citric acid, malonic acid, lactic acid, tartaric acid, and gallic acid [0079].
Regarding claim 6, a nonaqueous electrolyte energy storage device comprising the positive electrode according to claim 1.
Regarding claim 7, a method of producing a positive electrode for a nonaqueous electrolyte energy storage device, comprising forming a positive composite, having a density of 3.1 g/cm3 or more [0103], with a positive composite paste,
wherein the positive composite paste contains a positive active material containing nickel and a reducing organic acid [0079].
Regarding claim 8, a method of producing a nonaqueous electrolyte energy storage device comprising the method of producing a positive electrode according to claim 7.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 102(a2) as being anticipated by, or in alternative, rejected under 35 U.S.C. 103(a) as being unpatentable over Yasumiishi (US 2018/0277887).
Regarding claim 4, a content of nickel in a transition metal in the positive active material is 33 mol% or more.  Yasumiishi discloses a positive active material formula LixAyDzPO4 [0029].  A preferably Co, Mn, Ni, or Fe [0031].  Example 1 discloses wherein A is Fe, with Dz being absent, with a formula of LiFePO4.  An ordinary artisan would at once envisage substituting Fe for Ni, and hence form LiNiPO4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yasumiishi (US 2018/0277887).
Regarding claim 5, a content of the reducing organic acid is 0.01 parts by mass or more and 0.1 parts by mass or less based on 100 parts by mass of the positive active material, Yasumiishi discloses a method in which an organic acid such as citric acid, polyacrylic acid, or ascorbic acid is added as the agglomeration-maintaining agent and mixed with the slurry. When the pH of the slurry is decreased due to the organic acid, the agglomeration of the primary particles is accelerated, secondary particles in which the primary particles are more densely packed can be formed after granulation, and it is possible to reinforce the strength of the secondary particles [0079].  
Yasumiishi clearly teaches that the organic acid is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of the organic acid for the benefit of strengthening the secondary particles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724